DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 10 and 22 are rejected under 35 U.S.C. 103 as unpatentable over Ballentine et al. (US 4758407, hereafter “Ballentine”) in view of Choudhury et al. (US 2015/0224604, hereafter “Choudhary”).
Regarding claim 2, Ballentine discloses a lead-free, solder alloy comprising: a) 0.1-0.5 wt% silver, b) 0 wt% bismuth, c) 3-5 wt% copper (this overlaps with 3 wt% copper), d) 4-6 wt% antimony (this overlaps with 4 wt% In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Examiner notes that “at least one” requires only 1 element from the list and x wt% or less includes 0 wt%. Also, optional elements are not required to meet the claim.
Ballentine does not disclose greater than 3.6 wt% silver. However, such amount is known in the art. Choudhary (also drawn to solder alloy composition) teaches a lead-free tin-based solder comprising 1-10 wt% silver, more preferably from 3-5 wt%, which overlaps with the claimed range of >3.6 wt%. Choudhary teaches that presence of silver in the specified amount serves to improve mechanical properties such as strength through the formation of intermetallic compounds, and improves wetting as well as spread [0057]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 4 wt% silver in the solder alloy of Ballentine because doing so would improve mechanical properties such as strength through the formation of intermetallic compounds, and improve wetting as well as spread (Choudhary).
As to claim 6, Ballentine discloses that the solder alloy is suitable for use in various forms such as a solder paste, foil, sheet or ribbon (col. 7, lines 1-5). 
Regarding claim 10, Ballentine discloses using the lead-free solder alloy for joints between pipes and fittings, such as for plumbing systems (col. 4, lines 20-27, 60-65). Ballentine as modified by Choudhary in claim 2 above includes the recited solder alloy composition. Thus, it would have been obvious to a person of ordinary skill in the art to form a soldered joint using the solder alloy in Ballentine & Choudhary for soldering any desired pipes or fittings, such as in a plumbing system.
As to claim 22, Ballentine discloses 0.1-2.0 wt% nickel (claim 2), which meets the claimed range.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ballentine (US 4758407) in view of Lewis et al. (US 2008/0159903, “Lewis”), and further in view of Choudhury et al. (US 2015/0224604).
Regarding claims 23-24, Ballentine discloses a lead-free, solder alloy consisting of: a) 0.1-0.5 wt% silver, c) 3-5 wt% copper (this overlaps with 3 wt% copper), d) 4-6 wt% antimony (this overlaps with 4 wt% antimony, e) 0.1-2.0% nickel (this overlaps with 0.1 to 1 wt% nickel), and f) the balance tin (87.0-92.9 wt%), together with any unavoidable impurities (col. 5, lines 48-55; claim 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. 
Ballentine lacks bismuth in the solder alloy. However, adding such constituent is known in the art. Analogous to Ballentine, Lewis discloses a lead-
Ballentine does not disclose greater than 3.6 wt% silver. However, such amount is known in the art. Choudhary (also drawn to solder alloy composition) teaches a lead-free tin-based solder comprising 1-10 wt% silver, more preferably from 3-5 wt%, which overlaps with the claimed range of >3.6 wt%. Choudhary teaches that presence of silver in the specified amount serves to improve mechanical properties such as strength through the formation of intermetallic compounds, and improves wetting as well as spread [0057]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 4 wt% silver in the solder alloy of Ballentine because doing so would improve mechanical properties such as strength through the formation of intermetallic compounds, and improve wetting as well as spread (Choudhary). 


Claims 2, 4, 6, 10 and 21 are rejected under 35 U.S.C. 103 as unpatentable over Han et al. (US 5435857, hereafter “Han”) in view of Choudhury et al. (US 2015/0224604).
Regarding claim 2, Han discloses a lead-free, solder alloy comprising: a) 1.8 or 2.0% silver, b) 0-10 wt% bismuth (this meets 10 wt% or less), c) 0 wt% copper, d) 0.5-1 wt% antimony (this overlaps with 4 wt% or less), and the balance tin (87.0-92.9 wt%), together with any unavoidable impurities (col. 4, lines 11-15, 26-30, Table 1- examples). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. Examiner notes that “up to 1 wt%” and x wt% or less includes 0 wt%. In other words, such elements are optional and not required to meet the claim.
Han does not disclose greater than 3.6 wt% silver. However, such amount is known in the art. Choudhary (also drawn to solder alloy composition) teaches a lead-free tin-based solder comprising 1-10 wt% silver, more preferably from 3-5 wt%, which overlaps with the claimed range of >3.6 wt%. Choudhary teaches that presence of silver in the specified amount serves to improve mechanical properties such as strength through the formation of intermetallic compounds, and improves wetting as well as spread [0057]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
As to claim 4, Han discloses the solder alloy having exemplary melting points of 200 or 206 °C (Table 1- liquidus temperature), which falls within the claims range of 200-222 °C. Han also teaches that the amounts of alloy elements can be varied within the ranges so that the resulting composition obtains desired temperature range (col. 3, lines 55-66). Therefore, it would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed melting temperature from the ranges disclosed in the Han reference, particularly in view of the fact that: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
As to claim 6, Han discloses the soldering composition being in any form including bars, paste or wire (col. 2, lines 50-54). Han also teaches that it has been known in prior art to provide the solder composition in a form of a solder cream or a solder paste for soldering components in electronic industry (col. 1, lines 46-64). 
Regarding claim 10, Han teaches the lead-free solder alloy being suitable for soldering components in electronic circuitry (col. 1, lines 5-9) and also 
As to claim 21, Han discloses 1 wt% antimony (Table 1- last example), which falls within the claimed range of 0-1.4 wt%.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the current rejection(s) does not rely solely on the Ballentine reference applied in the prior rejection(s) of record. Specifically, examiner notes that new ground(s) of 103 rejection set forth above also includes disclosure of Choudhary.
 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735